Case: 1:21-cv-00877-PAG Doc #: 13-1 Filed: 08/04/21 1o0f1. PagelD #: 68

qganited States of Amer;,

Anited States Patent and Trademark Office lly

MULTI RADIANCE

Reg. No. 3,880,197 MEDICAL QUANT USA, INC. (OHIO CORPORATION), DBA MULTI RADIANCE MEDICAL,
6565 COCHRAN ROAD
Registered Nov. 23, 2010 soon, 04 44139

Int. Cl.: 10 FOR: LIGHT-BASED MEDICAL DEVICES, NAMELY, DEVICES USING LOW LEVEL
LASERS, LIGHT EMITTING DIODES, INFRARED LIGHT AND PULSED LIGHT FOR
TREATING DISEASES AND PROVIDING THERAPEUTIC APPLICATIONS, NAMELY,
TRADEMARK MUSCLE, SKELETAL, NERVE AND SKIN THERAPIES, IN CLASS 10 (U.S. CLS. 26, 39 AND

44).
PRINCIPAL REGISTER
FIRST USE 5-1-2007; IN COMMERCE 5-1-2007.

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

SN 77-149,806, FILED 4-5-2007.

CHRISTINE COOPER, EXAMINING ATTORNEY

 

Director of the United States Patent and Sradeuurk Office

EXHIBIT 1

 
